No. 99-572


PATRICK N. BLJRKHART,

                Plaintiff/Appellant,

         V.


SEMITOOL, INC.,

                Defendant/Respondent.


         Before this Court is the motion of Semitool, Inc., Defendant/Respondent, (Semitool)

to seal court files, transcripts and hearings in connection with its appeal of the District Court’s

order granting summary judgment to the Plaintiff/Appellant Patrick N. Burkhart (Burkhart)

in his wrongful discharge action. Semitool states that Burkhart does not oppose its motion.

         It appearing that court records, transcripts of hearings and discovery materials contain

trade secrets protected under Montana’s Uniform Trade Secrets Act, $3 30-14-401, et seq.;

that 9 30-14-406, MCA, permits a court to preserve the secrecy of alleged trade secrets by

various reasonable means set forth in this statute; and that the alleged trade secrets were

preserved in the District Court and should, likewise, be preserved in this appeal; good cause

shown,

         IT IS ORDERED that all court records and tiles pertaining to this appeal, including

the transcript of oral argument in the District Court, be SEALED; and

         IT IS FURTHER ORDERED that if this appeal is classified for oral argument, the

                                                 1
argument will be CLOSED to the public and to the media and the

argument shall be SEALED,   unless the parties and counsel stipulate to the contrary,

      IT IS FURTHER 0

mail to counsel 0

      Dated this




                                                                  Justices




                                          2